



Exhibit 10.4


Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.


SECOND AMENDMENT TO GAS GATHERING AND COMPRESSION AGREEMENT
    
THIS SECOND AMENDMENT TO GAS GATHERING AND COMPRESSION AGREEMENT (this
“Amendment”), dated June 1, 2019 (“Effective Date”), is made and entered into by
and among RICE DRILLING B LLC, a Delaware limited liability company
(“Producer”), ALPHA SHALE RESOURCES LP, a Delaware limited partnership
(“Alpha”), and RM PARTNERS, LP, formerly known as Rice Midstream Partners, LP
(“Gatherer”). Producer and Gatherer may be referred to herein individually as a
“Party” or collectively as the “Parties”.
RECITALS
WHEREAS, the Parties entered into that certain Gas Gathering and Compression
Agreement dated effective as of December 22, 2014, as the same was amended,
supplemented, and/or modified by (i) that certain First Amendment to Gas
Gathering and Compression Agreement dated effective as of October 19, 2016, by
and among Producer, Alpha, and Gatherer, (ii) that certain letter agreement
dated August 30, 2018, by and between Producer and Gatherer, (iii) that certain
letter agreement dated September 5, 2018, by and among Producer, Alpha, and
Gatherer, and (iv) that certain letter agreement dated March 1, 2019, by and
among Producer, Alpha, Gatherer, Equitrans, L.P., and EQM Gathering OPCO, LLC
(as amended, supplemented, and/or modified, the “Gathering Agreement”); and
WHEREAS, the Parties desire to amend the Gathering Agreement to, among other
things, make certain modifications to the Gathering System as described herein,
in accordance with the terms and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
AGREEMENT
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meaning set forth in the Gathering Agreement.
2.Amendment of Exhibit B. Exhibit B to the Gathering Agreement is hereby amended
and restated to read in its entirety as set forth on Exhibit B attached hereto.
For the avoidance of doubt, all Delivery Points set forth on Exhibit B shall be
constructed and connected to the Gathering System at Gatherer’s sole cost and
expense.





--------------------------------------------------------------------------------





3.Throckmorton Delivery Point. In the event that Gatherer fails to place the
Throckmorton – Hammerhead Delivery Point into service by either of the
in-service dates set forth on Exhibit B for such Throckmorton – Hammerhead
Delivery Point, then, commencing on the date that the Throckmorton – Hammerhead
Delivery Point is placed into either High Pressure service or low pressure
service, as applicable (each, a “Throckmorton In-Service Date”), and continuing
for a period equal to the number of Days from and including [***] (in the case
of High Pressure service) or [***] (in the case of low pressure service), as
applicable, until and ending on the applicable Throckmorton In-Service Date,
Producer shall receive a credit on each Month’s invoice equal to [***]for each
Dth of Gas tendered by Producer on each Day during such Month.
4.Amendment of Exhibit C. Exhibit C to the Gathering Agreement is hereby amended
and restated to read in its entirety as set forth on Exhibit C attached hereto.
5.Effect. All other terms and conditions of the Gathering Agreement that are not
expressly amended or modified in this Amendment remain unchanged and in full
force and effect. By executing this Amendment, each Party hereby ratifies the
terms of the Gathering Agreement, as modified by this Amendment. The Parties
hereby acknowledge and agree that the Gathering Agreement continues in full
force and effect, as modified by this Amendment.
6.Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
choice of law principles.
7.Counterparts. This Amendment may be executed in counterparts, including by
electronic signature, each of which will be as valid as another and all which
together will constitute one and the same instrument. Executed copies of this
Amendment will be as valid for all purposes as original versions.
[Signature Page Follows]


-2-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Party has caused its duly authorized representative to
execute this Amendment as of the Effective Date.


RICE DRILLING B LLC
 
By: /s/ Gary E. Gould                              
Name: Gary E. Gould                             
Its: COO                                                  
 
ALPHA SHALE RESOURCES LP
By: ALPHA SHALE HOLDINGS LLC,
       its General Partner
 
By: /s/ Gary E. Gould                              
Name: Gary E. Gould                              
Title: COO                                               
 
RM PARTNERS, LP
By: EQM MIDSTREAM
       MANAGEMENT, LLC, its General
       Partner
 
By: /s/ Paul Kress                                   
Name: Paul Kress                                   
Title: VP                                                 















[Signature Page to Second Amendment to Gas Gathering and Compression Agreement]




-3-

--------------------------------------------------------------------------------






EXHIBIT B

DELIVERY POINTS




System Name
Deliver Point Name
Downstream Pipeline
In-Service Date
Maximum Daily Quantity (Dth/Day)
Mojo
Mojo
TCO
Effective Date
[***]
 
 
 
 
 
Denex
California
DTI
Effective Date
[***]
 
Maverick
M3
Effective Date
[***]
 
Tombstone
TETCO
Effective Date
[***]
 
Jaybird
ETRN - H148
Effective Date
[***]
 
Brova
ETRN - M78
Effective Date
[***]
 
Kryptonite
TCO
Effective Date
[***]
 
 
 
 
 
ASR/Whipkey
Steinmiller
DTI
Effective Date
[***]
 
Tau
TCO
Effective Date
[***]
 
Upsilon
TCO
Effective Date
[***]
 
Rawhide
TETCO
Effective Date
[***]
 
 
 
 
 
 
 
 
 
 
Leather Jacket
Cygrymus
DTI
Effective Date
[***]
 
 
 
 
 
Windridge
Windridge
TETCO
Effective Date
[***]
 
 
 
 
 
Blue Jacket
Rogersville
TETCO
Effective Date
[***]
 
 
 
 
 
Yellow Jacket
Waynesburg
TETCO
Effective Date
[***]
 
 
 
 
 
Beta
Bambino
TETCO
2018
[***]
 
 
 
 
 
Throckmorton
Throckmorton
DTI
Effective Date
[***]
Throckmorton
 
Hammerhead
1/1/2020
[***]

*[***]
**[***]







--------------------------------------------------------------------------------






EXHIBIT C


GATHERING SYSTEM


[attached]


[***]



